Citation Nr: 1741726	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission.

ORDER

Service connection an acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission is granted.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission is etiologically related to military service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission, are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1978 to April 1983.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran seeks service connection for a psychiatric disability, which he asserts is etiologically related to his active military service.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board first finds that the Veteran has a current psychiatric disability.  Specifically, after review of the electronic claims file, a VA psychologist found that the Veteran was diagnosed with panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission.

Next, the Board notes the Veteran received in-service mental health treatment.  The Veteran's August 1978 entrance examination is silent for any psychiatric disability.  

In October 1982, the Veteran reported to the emergency room and requested to see a psychiatrist.  The Veteran was then seen by a military psychiatrist who indicated that the Veteran had returned from being absent without leave (AWOL).  During the Veteran's period of AWOL, he reported being involved in binge drinking for several days.  The Veteran further reported chronic alcohol consumption since 1978.  The military psychiatrist stated the Veteran was in control of his anxiety and felt the alcoholic behavior was directly related to the Veteran's anxiety associated with a possible Article 15 (i.e., disciplinary proceedings).  The military psychiatrist diagnosed the Veteran with an anxiety reaction.

An April 1983 Report of Mental Status Evaluation, showed the Veteran had normal behavior, was fully alert, fully oriented, had an unremarkable mood, clear thought process, normal thought content, and a good memory.  On his April 1983 exit examination, the Veteran indicated no depression or excessive worry.  However, the physician conducting the exit examination indicated the Veteran's psychiatric condition was abnormal and indicated the Veteran had a history of follow-ups "with ADAPCP regarding alcoholism."  The Veteran has received post-service mental health treatment.

Turning to a nexus between the Veteran's current psychiatric disability and in-service mental health treatment, there are four VA opinions of record.  Two of the VA opinions, from July 2014 and November 2015, have already been found inadequate because the DSM-V was used to render them instead of the DSM-IV.  See 79 Fed. Reg. 45093  (Aug. 4, 2014).

Next, in August 2016, the Veteran underwent a third VA mental health examination.  The VA examiner indicated that the Veteran was administered the Assessment of Depression Inventory (ADI), an instrument that assesses the magnitude of depression.  The Veteran's ADI scores were indicative of a moderate level of depression and there was no unusual response style detected.

The VA examiner opined that no mental health diagnosis was warranted for the Veteran.  The VA examiner based this finding on the Veteran's denial of current symptoms and lack of treatment for any mental health disorders since 2014.  The examiner further found there was no clear and unmistakable evidence the condition preexisted service as the enlistment examination was normal and there was clear and unmistakable evidence the condition was not aggravated during service.  The examiner noted that anxiety noted in service appeared to be related to the potential punishment for going AWOL and was not a sufficient symptom to warrant a diagnosis of a mental health disorder.  

Because the August 2016 VA examiner appeared to base the findings of the examination on the DSM-5, and addendum opinion was obtained.  The August 2016 VA examiner then issued an addendum opinion that explained that the "DSM-V" notation is pre-generated by the Disability Benefits Questionnaire and was not editable by the examiner.  The examiner further found, under the DSM-IV, that no mental health diagnosis was warranted for the Veteran.  The VA examiner again supported the findings based on the Veteran's denial of mental symptoms at the August 2016 VA examination, and a lack of mental health treatment since 2014.

In June 2017, the Board requested a Veteran's Health Administration (VHA) opinion to assist in making a decision.  Specifically, the Board asked for an opinion on whether the Veteran had any current psychiatric disabilities and whether they were etiologically related to his military service.

In August 2017, a VA psychologist reviewed the Veteran's claims file.  The VA psychologist first found that the Veteran was consistently diagnosed with panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission.

The VA psychologist then opined that the Veteran's diagnosed panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in remission were at least as likely as not related to his military service.  The VA psychologist noted that the Veteran's psychiatric disability did not pre-exist service and that the stresses of military service can lead to a response in some individuals such as anxiety.  The VA psychologist added that it was likely that the Veteran's problematic alcohol use during service was a symptom rather than contributing cause to the Veteran's anxiety.

The Board finds the August 2017 VA examiner's opinion more probative than the August 2016 VA psychologist's opinion.  Specifically, the August 2017 VA psychologist's opinion provided a detailed rationale and adequately took into consideration the Veteran's in service and post service treatment records.  In contrast, the August 2016 VA medical opinion was primarily based on the Veteran's lay report of symptoms from that day.  As such, the August 2017 VA examiner's opinion provides a better basis for the Board to form a fully informed decision.  Further, any reasonable doubt should be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014).

The Board therefore finds that the evidence is at least in equipoise on the question of whether currently diagnosed psychiatric disability is related to service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 
38 U.S.C.A. § 5107 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel




Department of Veterans Affairs


